Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 1 of 11

}
fio tmpe+-

ny COURT
wie Raw | Oy iA LAND
GDB/DJB: USAO 2019R00100 tt LAY
ZOISFER
CVISFEB | |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 
 

oan

UNITED STATES OF AMERICA *
‘ __ a
v. * CRIMINAL NO. a L Ger LoS
*
KENO ROMARIO BROWN, * (Conspiracy to Commit Wire Fraud
* and Mail Fraud, 18 U.S.C. § 1349;
Defendant - Wire Fraud, 18 U.S.C. § 1343; Mail
* Fraud, 18 U.S.C. § 1341; Aiding and
* Abetting, 18 U.S.C. § 2; Forfeitur
* 18 U.S.C. § 981(a)(1)(C), 28 U.S.
* § 2461(c), 21 U.S.C. § 853(p)) °
*
RKKKEKK
INDICTMENT
COUNT ONE

(Conspiracy to Commit Wire Fraud and Mail Fraud)
The Grand Jury for the District of Maryland charges that:
Introduction

At all times relevant to this Indictment:

i, Defendant KENO ROMARIO BROWN (“BROWN”), Onijah Crighton
(“Crighton”), and Co-conspirator 1 were residents of Maryland.

Z Company | was a direct marketing company that offered legitimate prizes and
sweepstakes in the United States.

2 Company 2 was a magazine publishing company located in the United States.

4. BROWN, Crighton, and Co-conspirator 1 were not employees of either
Company | or Company 2.

a A “runner” was an individual who received fraudulent proceeds as a courier for

more senior members of the conspiracy.
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 2 of 11

6. The Internal Revenue Service was an agency of the United States responsible for

administering the country’s internal revenue laws.

The Conspiracy

7. Beginning in or about April 2013 and continuing through at least in or about

January 2018, in the District of Maryland and elsewhere, the defendant,

KENO ROMARIO BROWN,

did knowingly and willfully combine, conspire, confederate, and agree with others known and

unknown to the Grand Jury to commit wire fraud and mail fraud, that is to devise a scheme and

artifice to defraud, and to obtain money and property, by means of materially false and

fraudulent pretenses, representations, promises, and omissions (“the scheme to defraud”),

the purpose of executing and attempting to execute such scheme to defraud, did cause to be

and for

delivered by the United States Postal Service and by private and commercial interstate carrier

according to the direction thereon any matter or thing, in violation of 18 U.S.C. § 1341, and did

cause to be transmitted by means of wire communication in interstate commerce, writings
signals, pictures, and sounds, in violation of 18 U.S.C. § 1343.
Manner and Means of Conspiracy and Scheme to Defraud

It was part of the conspiracy and scheme to defraud that:

8. BROWN, Crighton, Co-conspirator 1, and others contacted individuals,
elderly individuals (collectively “the victims” of the conspiracy and scheme to defraud), b
phone, text message, and email, and falsely told the victims that BROWN, Crighton, and
conspirator 1 were representatives of Company 1 or Company 2, which sponsored a lott¢

sweepstakes.

, Signs,

often

Co-

ry or

 
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 3 of 11

9. When BROWN, Crighton, and Co-conspirator 1 contacted the victims,
BROWN, Crighton, and Co-conspirator 1 used aliases or altered their voices to concea
identities. For example, Crighton and Co-conspirator 1 used the aliases Tony William
Tony Wilson, respectively. BROWN, at times, spoke in a high-pitched voice when talki
victims over the phone.

10. BROWN, Crighton, and Co-conspirator 1 misrepresented to the victims
victims had won a lottery or sweepstake (collectively “the prize”) sponsored by Company
Company 2.

ll. BROWN, Crighton, and Co-conspirator 1 misrepresented to the victims

| their

WT
z.

ng to

that the

lor

that, in

order to collect the prize, the victims had to pay advance fees and taxes to BROWN, Crighton,

and Co-conspirator 1.

12, BROWN, Crighton, and Co-conspirator 1 directed the victims to send the

advance fees and taxes by electronic means or through an interstate mail carrier to runner:

received fraudulent proceeds on behalf of BROWN, Crighton, and Co-conspirator 1.

s who

13. BROWN, Crighton, and Co-conspirator 1 directed the victims to send advance

fees and taxes for the fictitious prize to electronic money transfer accounts—including
Walmart’s money transfer, Western Union, and MoneyGram accounts—and addresses
BROWN, Crighton, and Co-conspirator 1 controlled.

14. Crighton and Co-conspirator 1 sent lulling emails to at least one victim

misrepresenting that the co-conspirators intended to refund the advance fees and taxes that the

victim had paid in order to receive the fictitious prize.

 
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 4 of 11

15. To launder the fraud proceeds, BROWN and Crighton fraudulently appli:
and enrolled debits cards using the personal identifying information of elderly individuals
deposited or caused to be deposited the proceeds of the fraud onto those debit cards.

Overt Acts

16. In furtherance of the conspiracy, and to effect the objects thereof, BROW!
Crighton, and Co-conspirator 1, and other persons both known and unknown to the Grail
committed and caused to be committed the following acts, among others, in the District o

Maryland and elsewhere:

a, On or about June 7, 2013, BROWN emailed Crighton a spreadshdet

containing the names, addresses, phone numbers, and ages of elderly individuals.

b. On or about November 19, 2013, BROWN conducted Google sear

33 a6.

the phrases “american dreams sweepstakes,” “sweepstakes leads broker,” “mega millions

33 46

account number for sale,” “official letter from mega millions,” “a official letter from the

s
Ne

publisher clearing house,” and “mega millions calling number.”

c. On or about November 19, 2013, Crighton emailed Victim 1 false

2d for

, and |

N,

nd Jury

ches for

documentation that misrepresented to Victim 1 that Victim 1 was the second-place winner of a

prize sponsored by Company 1, and that Crighton—using the alias Tony Williams—was|the

Chief Financial Officer of Company 1.

d. On or about November 20, 2013, BROWN conducted a Google search for

the phrase “letter from the IRS informing a person about their mega millions winners.”

e. On or about November 27, 2013, Crighton acquired a call center s

and to pay fictitious advance fees by purchasing $500 Green Dot MonkeyPaks.

t

bript

that was intended to persuade victims that the victims had won a prize sponsored by Company 1

 
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 5 of 11

f. On or about December 17, 2013, Crighton sent a lulling email to y ictim 1

misrepresenting that Crighton mtended to refund the advance fees and taxes that Victim
paid in order to receive the fictitious prize, but that the refund would “take about 50 busi

days.”

g. On or about December 13, 2013, Crighton and BROWN caused the

delivery of a debit card bearing Victim 1’s name to Crighton and BROWN by soliciting
1 to make an additional advance fee payment.

h. On or about December 17, 2013, Crighton emailed Victim 1 statin

in order to process Victim 1’s refund, Crighton needed Victim 1’s social security number

date of birth.

1 had

ess

Victim

2 that,

and

i. On or about December 17, 2013, Crighton misrepresented to Victim 1

that, because Victim 1 did not pay additional advance fees, the Internal Revenue Service ¢
to donate his prize to the state.

j. On or about January 22, 2014, Co-conspirator 1 sent a lulling ema
Victim 1 misrepresenting to Victim 1 that Co-conspirator 1 intended to refund $56,975 t
Victim 1.

k. On or about January 23, 2014, Co-conspirator 1 misrepresented to

1 that Co-conspirator 1 owed an “exemption fee and storage and carrier fee” before Vict}

could collect Victim 1’s prize, and directed Victim 1 to pay part of those fees by purchasi
$2,999 Green Dot MoneyPak, and to pay the balance of the fictitious fees by sending cash

through the mail or making a bank deposit.

lecided

il to

Victim

m 1

ne a

 
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 6 of 11

L. On or about July 10, 2013, BROWN caused Victim 2 to pay advance fees
and taxes for a fictitious prize by making an electronic money transfer to one of BROWN’s
runners.

m. Between in or about June 2014 and in or about July 2014, BROWN
caused Victim 3 to pay advance fees and taxes for a fictitious prize by making electronic money
transfers to one of BROWN ’s runners.

n. On or about April 8, 2015, BROWN caused Victim 4 to pay advance fees
and taxes for a fictitious prize by making an electronic money transfer to BROWN.

0. Between in or about November 2015 and in or about December 20115,
BROWN caused Victim 5 to pay for advance fees and taxes for a fictitious prize by making
electronic money transfers to BROWN.

p. On or about February 13, 2016, BROWN caused Victim 6 to pay advance
fees and taxes for a fictitious prize by making an electronic money transfer to BROWN.

q. Between in or about April 2015 and in or about January 2018, BROWN
caused Victim 7 to pay for fictitious advance fees and taxes by sending money through interstate
mail carriers and making electronic money transfers to BROWN or one of BROWN ’s runners.

r. In or about 2017, BROWN solicited Victim 8 to pay advance fees and

taxes for a fictitious prize by sending a cashier’s check through an interstate mail carrier and

 

depositing cash into a Bank of America account ending in 4353 (“BOA 4353”)—a bank account
to which BROWN had access and that was opened in the name of. one of BROWN’s ers.
S. On or about September 1, 2017, BROWN caused Victim 9 to pay advance

fees and taxes for a fictitious prize by making an electronic money transfer to BROWN.

 
Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 7 of 11

t. On or about June 5, 2017, BROWN caused Victim 10 to pay advance fees
and taxes for a fictitious prize by making an electronic money transfer to one of BROWN’s
runners.

u. On or about July 26, 2017, BROWN caused Victim 11 to pay advance
fees and taxes for a fictitious prize by making an electronic money transfer to one of BROWN ’s

runners.

18 U.S.C. § 1349

 
Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 8 of 11

COUNTS TWO THROUGH FIVE

(Wire Fraud)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs | through 6 and 8 through 15 are incorporated here.

2. On or about the dates set forth below, in the District of Maryland and elsewhere,

the defendant,

KENO ROMARIO BROWN,

for the purpose of executing and attempting to execute the scheme to defraud, transmitted and

caused to be transmitted by means of wire communication in interstate commerce, the following

writings, signs, signals, pictures, and sounds:

 

 

 

 

Count Date Description
A $900 payment electronically transmitted via Walmart
7 April 1.2015 money transfer from Victim 7 in Colorado to BROWN
ps in Maryland representing an advance fee for a fictitious
lottery prize.
A $250 payment electronically transmitted via Walmart
3 April 8, 2015 money transfer from Victim 4 in California to BROWN

in Maryland representing an advance fee for a fictitious
lottery prize.

 

4 December 14, 2015

A $350 payment electronically transmitted via Walmart
money transfer from Victim 5 in Florida to BROWN in
Maryland representing an advance fee for a fictitious
lottery prize.

 

5 July 26, 2017

 

 

 

A $390 payment electronically transmitted via Walmart
money transfer from Victim 11 in North Carolina to
BROWN’s runner in Maryland representing an advance
fee for a fictitious lottery prize.

 

18 U.S.C. § 1343
18 U.S.C. §2

 
Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 9 of 11

COUNTS SIX THROUGH EIGHT
(Mail Fraud)

The Grand Jury for the District of Maryland further charges that:
I, Paragraphs | through 6 and 8 through 15 are incorporated here.
2. On or about the dates set forth below, in the District of Maryland and elsewhere,
the defendant,
KENO ROMARIO BROWN,
for the purpose of executing and attempting to execute the scheme to defraud, sata caused
to be delivered by mail and by private and commercial interstate carrier the following matters, in

the form of the following packages containing advance fees and taxes for a fictitious lottery

 

 

 

prize:
Count Date Description
Federal Express package 783746059590 from Victim 7
6 August 4, 2016 in Colorado to BROWN at BROWN’s residence in
Maryland.

 

Federal Express package 789058446080 from Victim 7
7 December 20, 2017 | in Colorado to one of BROWN ’s runners at BROWN ’s
residence Maryland.

Federal Express package 789210263824 from Vietimn th
8 January 3, 2018 in Colorado to one of BROWN ’s runners in residence
Maryland.

 

 

 

 

 

 

18 U.S.C. § 1341
Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 10 of 11

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
1, Pursuant to Federal Rule of Criminal Procedure 32.2, notice is given to th
defendant that the United States will seek forfeiture as part of any sentence in accordance

18 U.S.C. § 981(a)(1)(C) as a result of the defendant’s convictions under Counts One thr

Eight of the Indictment.

=
ba

+ with

pugh

2. As a result of a conviction for the offenses charged in Counts One through Eight,

the defendant,

KENO ROMARIO BROWN,

will forfeit to the United States all property constituting, or derived from, proceeds obtaized,

directly or indirectly, as a result of such violations. The property to be forfeited includes,
not limited to, personal and real property, including United States currency.
3. If any of the property described above as being subject to forfeiture, as ar

any act or omission of any defendant,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

10

but is

esult of

 
 

Case 8:19-cr-00068-GJH Document 12 Filed 02/11/19 Page 11 of 11

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of the defendant up to the value of the forfeitable property.

18 U.S.C. § 981(a)(1)(C)
28 U.S.C. § 2461(c)
21 U.S.C. § 853(p) |

felt Ihr /E NK

Robert K. Hur
United States Attorney

 

A TRUE BILL: |
SIGNATURE REDACTED pate: “Web 1, 2019
Foreperson

11
